Exhibit 10.7

EXECUTION VERSION

GUARANTY

This Guaranty (this “Guaranty”) is entered into as of May 8, 2009, by Air
Transport Services Group, Inc., a Delaware corporation (“Guarantor”), in favor
of DHL Express (USA), Inc., an Ohio corporation (as successor in interest to
Airborne, Inc.) (“DHL”).

RECITALS

WHEREAS, ABX Air, Inc., a Delaware corporation (“ABX”) and DHL, have agreed,
concurrently herewith, to amend and restate that certain First Non-Negotiable
Promissory Note, dated as of August 15, 2003, made by ABX in favor of Airborne,
Inc. in the original principal amount of $92,948,714 (the “Prior Note”) pursuant
to that certain Amended and Restated First Non-Negotiable Promissory Note, dated
as of the date hereof, to be issued by ABX to DHL in the original principal
amount of $31,000,000 (the “DHL Note”); and

WHEREAS, ABX is a wholly-owned subsidiary of Guarantor; and

WHEREAS, as an inducement for DHL to agree to the amendment and restatement of
the Prior Note and to accept the DHL Note, Guarantor desires to guarantee the
Guaranteed Obligations (as hereinafter defined) of ABX under the DHL Note, as
set forth below;

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce DHL to agree to the amendment and restatement of the Prior
Note and to accept the DHL Note, Guarantor hereby agrees as follows:

Section 1. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to DHL (i) the due, punctual
and full payment by ABX of any and all sums to be paid by ABX pursuant to the
DHL Note, whether such obligations now exist or arise hereafter, when and as the
same shall become due and payable by ABX in accordance with the terms thereof,
and (ii) the due, prompt and faithful performance and discharge by, and
compliance with, all other obligations, covenants, terms, conditions,
undertakings and liabilities of, ABX under the DHL Note in accordance with the
terms thereof (all of the obligations, covenants, terms, conditions,
undertakings and liabilities described in this Section 1 are herein collectively
referred to as the “Guaranteed Obligations”).

This Guaranty is continuing, absolute and unconditional and a guaranty of
payment, performance and compliance and not of collectibility, and is in no way
conditioned or contingent upon any attempt to collect from or enforce
performance or compliance by ABX or the exercise or assertion of any other right
or remedy to which DHL is or may be entitled under or in connection with the DHL
Note. If for any reason whatsoever ABX shall fail or be unable duly, punctually
and fully to pay such amounts as and when the same shall become due and payable
in accordance with the terms of. or to perform or comply with any such
obligation, covenant, term, condition or undertaking contained in, the DHL Note,
Guarantor will promptly pay or cause to be paid such amounts under the terms of,
or perform or comply with any such obligation, covenant, term, condition or
undertaking contained in (or cause to be performed or complied with) the DHL
Note.



--------------------------------------------------------------------------------

Section 2. Character of Obligations of Guarantor. The obligations of Guarantor
set forth in this Guaranty shall remain in full force and effect until payment
of the Guaranteed Obligations in full, and shall not be released, discharged or
in any way affected by any of the following:

(a) any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or DHL Note;

(b) any failure, omission or delay on the part of ABX to conform or comply with
any term of the DHL Note;

(c) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to ABX; or

(d) any merger or consolidation of ABX or Guarantor into or with any other
corporation, or any other corporate change in ABX or Guarantor, or any sale,
lease or transfer of any of the assets of ABX or Guarantor to any other person,
or any change in the ownership of any shares of capital stock of ABX or
Guarantor.

Section 3. Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by DHL upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:

(a) acceptance of this Guaranty and proof of reliance by DHL hereon;

(b) notice of any of the matters referred to in Section 2 hereof, or any right
to consent or assent to any thereof;

(c) any right to the enforcement, assertion or exercise by DHL against ABX of
any right, power, privilege or remedy conferred upon DHL in the DHL Note or
otherwise;

(d) any requirement of diligence on the part of any person; and

(e) any requirement that ABX or any other person be joined as a party to any
proceeding for the enforcement of any term of the DHL Note.

Section 4. Subrogation. Guarantor shall be subrogated to any rights of DHL
against ABX in respect of which a payment shall be made by Guarantor hereunder;
provided, however, that Guarantor shall not enforce or attempt to enforce such
rights until such time as the Guaranteed Obligations at issue have been
discharged in full.

 

-2-



--------------------------------------------------------------------------------

Section 5. DHL’s Remedies. Each and every remedy of DHL under or with respect to
this Guaranty shall, to the extent permitted by law, be cumulative and shall be
in addition to any other remedy given hereunder, or under the DHL Note, or now
or hereafter existing at law or in equity; provided, however, that DHL shall not
be entitled to any double recovery.

Section 6. Representations and Warranties. Guarantor hereby represents and
warrants to DHL that the following statements are true and correct:

6.1. Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

6.2. Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.

6.3. The execution, delivery and performance of this Guaranty: (a) will not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.

6.4. Guarantor is the record and beneficial owner of all of the issued and
outstanding capital stock of ABX as of the date hereof.

 

-3-



--------------------------------------------------------------------------------

Section 7. Term of Agreement. This Guaranty and all guaranties, covenants and
agreements of Guarantor contained herein shall continue in full force and effect
and shall not be discharged until such time as all of the Guaranteed Obligations
shall be paid in full and all the agreements of ABX and Guarantor hereunder and
under the DHL Note shall have been duly performed. This Guaranty shall terminate
and be of no further force or effect in the event of (i) final and irrevocable
payment or performance of the Guaranteed Obligations, and (ii) payment of the
expenses that Guarantor is obligated to pay pursuant to Section 8 hereof.

Section 8. Expenses. Guarantor shall pay to DHL on demand each cost and expense
(including, without limitation, attorney’s fees) hereafter incurred by DHL in
endeavoring to enforce any obligation of Guarantor pursuant to this Guaranty or
to preserve or exercise any right or remedy against Guarantor pursuant to this
Guaranty or arising as a result of this Guaranty; provided, however, in
connection with any legal action DHL shall not be entitled to such costs or
expenses if DHL does not prevail.

Section 9. Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and DHL.

Section 10. Applicable Law. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

Section 11. Section Headings. The section headings are inserted for convenience
only and are not to be construed as part of this Guaranty.

Section 12. Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 17 of the DHL Note, and if to Guarantor, to the following location:

Air Transport Services Group, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Attention: W. Joseph Payne

Sr. Vice President

Corporate General Counsel & Secretary

Section 13. Assignment. Guarantor may not assign this Guaranty, and its rights
and obligations hereunder (a) except any assignment by operation of law or
(b) otherwise without the prior written consent of DHL, which consent shall not
be unreasonably withheld. This Guaranty may not be transferred or assigned by
DHL without the prior written consent of Guarantor, which consent shall not be
unreasonably withheld; provided that DHL may transfer and assign this Guaranty
together with the DHL Note to DHL Worldwide Express B.V. or any of DHL Worldwide
Express B.V.’s controlled Affiliates (as defined in the DHL Note) without
Guarantor’s prior consent; and provided, further, that the foregoing does not
apply to any assignment by operation of law.

 

-4-



--------------------------------------------------------------------------------

Section 14. Successor; DHL Note. This Guaranty is binding upon any successor to
Guarantor. Guarantor agrees to comply with all of the covenants and agreements
applicable to Guarantor or its subsidiaries’ assets or properties under the DHL
Note.

Section 15. No Other Writing. This writing is intended by the parties as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect thereto.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.

 

AIR TRANSPORT SERVICES GROUP, INC. /s/ W. Joseph Payne By:   W. Joseph Payne
Its:   Sr. Vice President   Corporate General Counsel & Secretary

 

ACCEPTED AND AGREED: DHL EXPRESS (USA), INC. /s/ Jon E. Olin By:   Jon E. Olin
Its:   EVP, General Counsel & Secretary

 

-5-